HODGE, Chief Justice,
concurring in part and dissenting in part.
I agree with the majority’s conclusion that the Superior Court erred when it entered an equitable lien on Ross’s property, when it declined to grant Appellants’ motion for directed verdict on Appellee’s conversion claim, and when it dismissed Appellants’ counterclaim. I write separately because I believe the trial court also erred when it found that the purchase of the subject property was the result of undue influence.
The trial court found that Ross and Bracy enjoyed a confidential relationship with Hodge. I do not find that it is necessary to reach that question because, even if there was a confidential relationship, the court’s findings do not support a conclusion that the purchase of the No. 25 Mahogany Welcome property was the result of undue influence.
“Undue influence” is defined as “excessive and unfair persuasion, sufficient to overcome the free will of the transferor.” RESTATEMENT (Third) of Restitution & Unjust Enrichment § 15(1). If a person obtains a transfer because of this undue influence, “[t]he transferee is liable in restitution as necessary to avoid unjust enrichment.” Id. at § 15(2). The relevant act here is the persuasion, which, when done in an *313excessive and unfair manner, renders the result unjust. Francois v. Francois, 599 F.2d 1286, 1292, 16 V.I. 130 (3d Cir. 1979) (“The essence of the idea [of undue influence] is the subversion of another person’s will in order to obtain assent to an agreement.”); see also Restatement (Second) of Contracts § 111 cmt. b (noting that the courts, when analyzing an undue influence claim, should consider, inter alia, the “susceptibility of the person persuaded’) (emphasis added).
Here, the trial court never made any factual findings to support a conclusion that Hodge’s will was overcome, or that he signed over his interest in No. 25 Mahogany Welcome because he was persuaded to do so against his better judgment. Instead, the trial court made findings sounding in fraudulent inducement. It determined that “Ross deliberately misrepresented/misled [Hodge] into believing that his signature on the quitclaim deed was needed for her to acquire a small loan . . . when in actuality his signature on the document effectuated a transfer to Ross of his interest in [No. 25 Estate Mahogany Welcome].” (J.A. 10.) Thus, the trial court characterized the transfer as one resulting from misrepresentation and fraud, and not as a transfer that Hodge agreed to because his will had been unfairly overborne, or because he had otherwise suffered from “excessive and unfair persuasion.” Restatement (Third) of Restitution & Unjust Enrichment § 15(1). The evidence cited by the court supports a conclusion not that Hodge was unfairly persuaded, but, instead, was misled or lied to.1
In Martin v. Martin, 54 V.I. 379, 396 (V.I. 2010), this Court made clear that a party cannot seek restitution under an unjust enrichment theory — such as one involving a transfer within a confidential relationship — “for property he has quitclaimed to another under fraudulent circumstances.” If a party engaging in fraud wrongfully procures the signature of another *314on a document, then the claimant must proceed under a theory of fraud and cannot succeed on an unjust enrichment theory.2
Because the trial court’s findings do not support an “undue influence” theory, I would find that the court’s conclusion that the transfer was the result of such influence bore “no rational relationship” to those findings, and so would reverse the trial court’s unjust enrichment finding. Martin, 54 V.I. at 396 (deciding that the fact that a person who could not read was fraudulently induced into signing a deed could not support an unjust enrichment theory, but instead must relate — if at all —■ to a claim for fraud). For these reasons, while I concur with the majority’s conclusion that the trial court erred in imposing an equitable lien, in declining to grant Appellants’ motion for a directed verdict on the conversion claim, and in dismissing Appellants’ counterclaim, I respectfully dissent from the Court’s affirmance of the trial court’s undue influence findings.

 The evidence cited by the majority likewise supports a fraud claim, but not an “undue influence” finding. For example, it states that “Ross and Bracy secretly placed their names on the deed,” (Op. at 12) (emphasis added), and that Hodge “believed that the documents he signed were for Ross to take out a loan.” (Op. at 13.) This evidence perhaps supports a finding that Hodge was lied to and misled, but not that his will was overborne by excessive persuasion.


 It might be argued that such a distinction is meaningless because it focuses on the name of the claim (i.e., “fraud” versus “undue influence”). However, claims for fraud — unlike actions for restitution based on “undue influence” — must be pleaded with particularity. Fed. R. Civ. P. 9(b); see also Super. Ct. R. 7 (applying the Federal Rules of Civil Procedure whenever not inconsistent with a Superior Court Rule). And more significantly for this case, a fraud claim had already been argued to the jury and the jury decided against Appellees on that claim. To rule otherwise would be to permit a litigant to pursue both fraud and undue influence claims on the chance that if the jury decided against the plaintiff on the fraud claim, the court itself might enter a judgment on the undue influence claim based on the same evidence. This would result in inconsistent findings, and would be patently unfair to defendants, giving plaintiffs a second bite at the apple after defendants successfully persuaded a jury to find that there had been no fraud.